856 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Lynwood James DAYE, Jr., Petitioner.
No. 88-8019.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Aug. 17, 1988.

Lynwood James Daye, Jr., appellant pro se.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lynwood James Daye, Jr., a North Carolina prisoner, has applied to this Court for a writ of prohibition.  He asks this Court to prohibit the district court from dismissing his 42 U.S.C. Sec. 1983 action, as he claims that the defendants have submitted false and misleading information to the court in connection with that action.  He also asks this Court to prohibit prison officials from transferring him from the Odom Correctional Center to the Central Prison.


2
We grant leave to proceed in forma pauperis but deny the application.  If the district court dismisses Daye's civil rights action, he has an adequate remedy in the form of an appeal.  A writ of prohibition may not be used to circumvent the normal appellate processes.   Cf. In re:  United Steel Workers of America, 595 F.2d 958, 960 (4th Cir.1977) (writ of mandamus).


3
Daye also asks this Court to order North Carolina prison officials not to transfer him to an institution where he has enemies.  Extraordinary writs, such as a writ of prohibition, may only be issued in aid of this Court's appellate jurisdiction over district courts and administrative agencies.  They may not be used to hear original actions based on alleged constitutional violations by state officials.   See Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).


4
The petition for a writ of prohibition is denied and this action is dismissed.  Daye's request that this petition be consolidated with his petition for a writ of mandamus, No. 88-8014, is also denied.


5
DISMISSED.